                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

DANA HILL,

                    Plaintiff/Counter Defendant,                                       8:20CV334

         vs.                                                                    AMENDED
                                                                         CASE PROGRESSION ORDER
CVS PHARMACY, INC.,

                    Defendant/Counter Claimant.

        This matter comes before the Court on the parties’ Joint Motion for Extension of Case
Progression Deadlines (Filing No. 25). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion for Extension of Case Progression Deadlines
(Filing No. 25) is granted, and the case progression order is amended as follows:

               1)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is October 1, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by October 6,
                     2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               2)    The status conference scheduled for July 16, 2021, is cancelled. A status
                     conference to discuss case progression and the parties’ interest in settlement will
                     be held with the undersigned magistrate judge on October 1, 2021, at 9:00 a.m.
                     by telephone. Counsel shall use the conferencing instructions assigned to this
                     case to participate in the conference.

               3)    The deadline for identifying expert witnesses and completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), is November 5, 2021. The deadline for completing rebuttal
                     expert disclosures is December 10, 2021.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   4)    The planning conference scheduled for October 29, 2021, is cancelled. The trial
         and pretrial conference will not be set at this time. A planning conference to
         discuss case progression, dispositive motions, the parties’ interest in settlement,
         and the trial and pretrial conference settings will be held with the undersigned
         magistrate judge on January 28, 2022, at 10:00 a.m. by telephone. Counsel
         shall use the conferencing instructions assigned to this case to participate in the
         conference.

   5)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is January 31, 2022.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is March 3, 2022.

   7)    The deadline for filing motions to dismiss and motions for summary judgment
         is March 3, 2022.

   8)    The parties shall comply with all other stipulations and agreements recited in
         their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be
         considered absent a showing of due diligence in the timely progression of this
         case and the recent development of circumstances, unanticipated prior to the
         filing of the motion, which require that additional time be allowed.


Dated this 27th day of May, 2021.
                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
